PER CURIAM.
Reconsideration Granted. Our independent review of the full record below supports the finding of the district court that relator entered his guilty plea in reliance on a specific promise regarding sentence. The record does not, however, justify the resentencing of relator to a single executo-ry term of five years at hard labor. The five-year sentence imposed by the district court to remedy the breach of the plea bargain is therefore vacated and this case is remanded to the district court for resen-tencing, in accord with the original agreement, to a term of fifteen years imprisonment at hard labor, ten years suspended, with relator placed on probation for a period not to exceed five years after he has served the executory term and with the conditions of probation as provided by the district court. See La.C.Cr.P. art. 893 A.
MARCUS, LEMMON and KIMBALL, JJ., would deny the rehearing.
ORTIQUE, J., not on panel.